271 F.2d 52
L. T. MONTFORD, Appellant,v.UNITED STATES of America, Appellee.
No. 17614.
United States Court of Appeals Fifth Circuit.
Oct. 30, 1959.

Zach H. Douglas, Jacksonville, Fla., B. L. Solomon, Marianna, Fla., for appellant.
F. E. Steinmeyer, III, Asst. U.S. Atty., Wilfred C. Varn, U.S. Atty., Tallahassee, Fla., for appellee.
Before RIVES, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
Perhaps inadvertently, but nonetheless over appropriate objection, the charge of the district court in effect directed the jury to return a verdict of guilty.  In so doing the court erred.  The judgment is


2
Reversed.